DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                                Claims status
2.	In After Final Consideration Pilot Program 2.0 Request filed on 08/16/2022, claims 1, 7, 11, 15, 17 and 26 have been amended. Claims 9, 14, 18-25 and 27-31 were cancelled. Therefore, claims 1-8, 10-13, 15-17 and 26 are currently pending for the examination.


                                    Statement of Substance of Interview 
3.	Applicant’s representative requested to initiate the interview prior to filing the AFCP response after final action. Both parties discussed the allowable subject matter related to dependent claim 7 regarding compact prosecution. Applicant’s representative attempted to explain how the amendments to the claims differs from the cited prior art as stated in applicant remarks filed in the Response. Agreement was reached that potential amendments for the independent claims overcome the prior art of record, contingent upon an opportunity for the Examiner to formally search and consider applicant’s formal amendments to claim language filed by the applicant in a formal response to the office (Applicant initiated interview summary dated 12/08/2021). 



                                                        Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 12-14, filed on 08/16/2022, with respect to claims 1-8, 10-13, 15-17 and 26   have been fully considered and the rejections related to 35 U.S.C. 103 of claims 1-8, 10-13, 15-17 and 26 have been withdrawn.
Applicants have amended each of independent claims 1, 11, 17 and 26 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-8, 10-13, 15-17 and 26 are allowable are allowable with examiner’s amendment.

Examiner’s Amendment
5. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Applicant's Representative Michael Bartholomew agreed and authorized to amend claim 15 during the examiner-initiated interview conducted on 08/22/2022.

6. The application has been amended as follows:
15. (Currently Amended) The method of claim 11 [[1]], wherein the transmitted indicator is included in downlink control information.

Allowable Subject Matter
7.	In the After Final Consideration Pilot Program 2.0 Request filed on 08/16/20212, claims 1-8, 10-13, 15-17 and 26 (renumbered as claim 1-16) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
8.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining whether to generate the second hybrid automatic repeat request-acknowledgement sub- codebook is based on whether the at least one downlink transmission is mapped to the first hybrid automatic repeat request-acknowledgement sub- codebook” in combination with other claim limitations as specified in claims 1, 11, 17 and 26.
Note that the first closest prior art, PENG et al. (US 2020/0213044 A1), hereinafter “Peng” teaches: generating a first hybrid automatic repeat request-acknowledgement sub-codebook for the at least one downlink transmission (Figs. 4-8, 7-8, step 701-702, 12-13, paragraphs [0111], [0112], HARQ-ACK information includes HARQ-ACK information of a CBG included in a TB scheduled by using the DCI); determining whether to generate a second hybrid automatic repeat request-acknowledgement sub-codebook (Figs. 4-8, 7-8, step 701-702, 12-13, paragraphs [0086], [0107], [0108], [0109], HARQ-ACK feedback codebook determined based on the type of the DCI and a type of the HARQ-ACK feedback codebook for  e.g.  fig.4 - CC1_D(6,5) + CC2_D(6,6)); and transmitting a hybrid automatic repeat request-acknowledgement codebook, wherein the hybrid automatic repeat request- acknowledgement codebook (Figs. 12-13, paragraphs [0118], [0153], first sub-codebook is generated for data scheduled by using the first DCI, and the second sub-codebook is generated for data scheduled by using the second DCI) comprises the first hybrid automatic repeat request-acknowledgement sub-codebook in response to the second hybrid automatic repeat request-acknowledgement sub-codebook determined not to be generated (Figs. 12-13, paragraphs [0118], [0153], 1st codebook (TB2-CBG 1,  TB2-CBG 2 , TB4-CBG 1 , TB4-CBG 1), or comprises the first hybrid automatic repeat request-acknowledgement sub- codebook and the second hybrid automatic repeat request- acknowledgement sub-codebook in response to the second hybrid automatic repeat request-acknowledgement sub-codebook determined to be generated (Figs. 12-13, paragraphs [0118], [0153], 1st codebook (TB2-CBG 1,  TB2-CBG 2 , TB4-CBG 1 , TB4-CBG 1) + 2nd codebook (TB3-ACK, TB5-ACK)).  
Note that the second closest prior art, Huang et al. (US 2019/0306841 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/649,399 filed on 03/28/2018), hereinafter “Huang” teaches: receiving an indicator for indicating (paragraphs [0246], [0279]-[0284], DCI format 0_1 is used for the scheduling) whether the second hybrid automatic repeat request-acknowledgement sub-codebook exists (paragraphs [0246], [0279]-[0284], 1st downlink assignment index—1 or 2 bits(1 bit for semi-static HARQ-ACK codebook; 2 bits for dynamic HARQ-ACK codebook with single HARQ-ACK codebook)); and generating the second hybrid automatic repeat request-acknowledgement sub- codebook based on the received indicator (paragraphs [0246], [0279]-[0284], 2nd downlink assignment index—0 or 2 bits (2 bits for dynamic HARQ-ACK codebook with two HARQ-ACK sub-codebooks; 0 bit otherwise)).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the third closest prior art, Yin et al. (US 2020/0374045 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/616,351 filed on 01/11/2018), hereinafter “Yin” teaches: fallback downlink control information (DCI) is determined based on whether the at least one downlink transmission is mapped to the first hybrid automatic repeat request-acknowledgement sub-codebook (paragraph [0118], fallback DCI and HARQ-ACK codebook determination: using fallback DCI (e.g., a first DCI format), TB level HARQ-ACK feedback may be used at least for the case without HARQ-ACK multiplexing).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Bhattad et al. (US 2019/0074952 A1) entitled: "MULTIPLEXING CODE BLOCK GROUP LEVEL AND TRANSPORT BLOCK LEVEL FEEDBACK"
• Wang et al. (US 10,790,942 B2) entitled: "METHOD AND APPARATUS FOR FEEDING BACK HARQ-ACK INFORMATION"
• Shen et al. (US 2018/0241510 A1) entitled: "DETERMINING A HARQ-ACK RESPONSE CODEBOOK IN A WIRELESS COMMUNICATION SYSTEM  "
• KIM et al. (US 2019/0297605 A1) entitled: "METHOD AND APPARATUS FOR TRANSMITTING DOWNLINK CONTROL INFORMATION IN WIRELESS COMMUNICATION SYSTEM"
• Kini et al. (US 2020/0059327 A1) entitled: "METHOD AND APPARATUS FOR IMPROVING HYBRID AUTOMATIC REPEAT REQUEST (HARQ) FEEDBACK PERFORMANCE OF ENHANCED MOBILE BROADBAND (EMBB) WHEN IMPACTED BY LOW LATENCY TRAFFIC"
• He et al. (US 10,750,488 B2) entitled: "HYBRID AUTOMATIC REPEAT REQUEST (HARQ) BASED ON CODE BLOCK GROUPS IN NEW RADIO SYSTEMS"
• Guan et al. (US 10,484,149 B2) entitled: "UPLINK CONTROL INFORMATION TRANSMISSION METHOD AND APPARATUS".

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414